Citation Nr: 0033439	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as the result 
of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for chronic obstructive pulmonary disease, 
claimed as the result of exposure to mustard gas.


FINDINGS OF FACT

1.  The March 1998 Board decision which denied service 
connection for a lung disorder claimed as the result of 
exposure to mustard gas is final.

2.  The evidence submitted subsequent to the March 1998 Board 
decision does not bear directly and substantially upon the 
specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for chronic obstructive pulmonary disease, claimed 
as the result of exposure to mustard gas.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision which denied service 
connection for a lung disorder claimed as the result of 
exposure to mustard gas is final.  38 U.S.C.A. § 7104 (West 
Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received subsequent to the March 1998 Board 
decision is not new and material and does not serve to reopen 
the veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as the result 
of exposure to mustard gas.  38 U.S.C.A. §§ 5108, 7104 (West 
Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease, claimed 
as the result of exposure to mustard gas.  He further 
contends that chronic obstructive pulmonary disease was 
incurred in service due to exposure to mustard gas and that 
service connection therefor is warranted.  After a review of 
the record, the Board finds that the claimant has not 
submitted new and material evidence and his claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the result of exposure to 
mustard gas, is not reopened.  The benefits sought on appeal 
with regard to that claim remain denied.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals of whether new 
and material evidence has been submitted to reopen a claim.  
The Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Then, if new 
and material evidence has been submitted to reopen the claim, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist has 
been fulfilled.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
see also Winters v. West, 12 Vet. App. 203, 206 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The veteran's claim of entitlement to service connection for 
a lung disorder due to exposure to mustard gas was denied by 
a March 1998 Board decision.  That decision is final.  
38 U.S.C.A. § 7104 (West Supp. 2000).  Therefore, pursuant to 
the Court's holding in Evans v. Brown, 9 Vet. App. 273 
(1996), the Board will consider whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the result of exposure to 
mustard gas, subsequent to the March 1998 Board decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).

Full-body exposure to nitrogen sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of chronic obstructive pulmonary disease is 
sufficient to establish service connection for that 
condition.  38 C.F.R. § 3.316 (2000).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence which in conjunction with the 
evidence already of record, shows that chronic obstructive 
pulmonary disease was incurred in or aggravated by his 
service or is proximately due to or the result of a disease 
or injury incurred in or aggravated by service, or that 
demonstrates exposure to mustard gas.  The Board finds that 
there is no new evidence of record which shows any connection 
to service or that there was inservice exposure to mustard 
gas or other vesicant agents.  The Board specifically found 
in the March 1998 decision that the evidence of record did 
not show inservice exposure to mustard gas.  The veteran has 
not submitted any new evidence which shows that he was 
exposed to mustard gas in service.

The new evidence received subsequent to the March 1998 Board 
decision consists of VA and private medical records, a lay 
statement in support of the veteran's claim, the transcript 
of a personal hearing, claims statements submitted by the 
claimant, and various articles submitted by the veteran.

The claimant has submitted VA and private medical records 
which are in part new as they were not previously before the 
Board.  These records relate to the current treatment of the 
claimant's disabilities.  However, those medical reports do 
not provide evidence which shows that any current chronic 
obstructive pulmonary disease was incurred in or aggravated 
by service or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  
Furthermore, those records do not provide evidence showing 
that the veteran was exposed to mustard gas in service.

Therefore, the Board finds that the medical evidence 
submitted subsequent to the March 1998 Board decision, while 
in some part new, is not material because it does not bear 
directly and substantially on the specific matter of the 
claimant's claim, as it does not provide evidence that any 
current chronic obstructive pulmonary disease is related to 
his service or that there was mustard gas exposure.  Such a 
showing would be required in order for the evidence to bear 
directly and substantially upon the claimant's claim such 
that the evidence would be so significant that it must be 
considered to fairly decide the merits of the claimant's 
claim.

The claimant has also submitted a lay statement in support of 
his claim which is not new evidence as it was before the 
Board and was considered at the time of the March 1998 
decision.

The claimant, in his claims statements and at his personal 
hearing, contends that his current chronic obstructive 
pulmonary disease is related to his service and to inservice 
exposure to mustard gas.  The veteran has repeatedly stated 
that he feels he was exposed to mustard gas in service.  
However, he has not provided competent medical evidence which 
verifies that any current chronic obstructive pulmonary 
disease was incurred in or aggravated by service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service  He has also not 
submitted any credible objective evidence showing that he was 
exposed to mustard gas in service.  The statements relating 
to his claim are essentially the same as assertions the 
claimant made in connection with the prior claim, and 
therefore are cumulative, do not constitute new evidence.

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
claimant simply has not submitted competent medical evidence 
which shows that his current chronic obstructive pulmonary 
disease was incurred in or aggravated by service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The claimant has also 
not submitted any objective evidence tending to show that he 
was exposed to mustard gas.  Therefore, the claimant's claims 
statements are not material as they do not bear directly and 
substantially upon the claimant's claim such that they must 
be considered in order to fairly decide the merits of the 
claim.

The veteran has also submitted several articles from various 
publications in support of his claim.  However, those 
articles do not relate the veteran's chronic obstructive 
pulmonary disease to exposure to mustard gas, nor do they 
show that the veteran was exposed to mustard gas during 
service.  Therefore, the Board finds that those articles are 
not material evidence.

The Board finds that the claimant has not submitted evidence 
which shows that any current chronic obstructive pulmonary 
disease was incurred in or aggravated by active service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, to include exposure to 
mustard gas.  In short, the claimant has produced no 
competent medical evidence relating his chronic obstructive 
pulmonary disease to his service in any way.  He has also 
failed to produce any new evidence demonstrating that he was 
exposed to mustard gas in service.  Such evidence would be 
required in order for any evidence to be new and material.  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claimant's claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the result of exposure to 
mustard gas, and that claim is not reopened.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease, claimed as the result of 
exposure to mustard gas, and the benefits sought on appeal 
with regard to that disability remain denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

